Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “203” has been used to designate both stator poles [paragraph 0033] and outer body [paragraph 0034].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Groves et al (US 20170271943 A1), hereinafter “Groves” in view of Bakholdin et al (US 5628232 A), hereinafter “Bakholdin”.
With respect to claim 1, Groves discloses a rotor body (Assembly 310, figure below) extending along a longitudinal axis, the rotor body including: a first component (part 314, figure below) extending longitudinally along at least a portion of the rotor body (inner layer, part 314, extends along the part of the rotor body), and a second component (part 312 figure below) extending longitudinally along at least a portion of the rotor body (outer layer, part 312, extends along the entire rotor body), at least a portion st and 2nd components).  

    PNG
    media_image1.png
    190
    281
    media_image1.png
    Greyscale

Groves Figure 3

However, Groves does not disclose “wherein a radial thickness of the first component and a radial thickness of the second component vary along the longitudinal axis”.
Bakholdin does disclose wherein a radial thickness of the first component and a radial thickness of the second component vary along the longitudinal axis (figure below, part 11 and 12 have a varying radius throughout the rotor). 

    PNG
    media_image2.png
    273
    275
    media_image2.png
    Greyscale

Bakholdin Figure 3A

	It would have been obvious, to one of ordinary skill in the art, at the time of filing, to modify the flywheel of Groves to include a varying width of the layers in order to better stabilize loads and strengthen the rotor structure in demanding areas.
	With respect to claim 2, Groves discloses the first component is constructed of a first fiber-reinforced composite (paragraph 65 “. In such embodiments, the glass/carbon fibers can be embedded in a polymeric matrix material such as, for example, epoxy resin. Thus, the second layer 314 can be similar to the first layer 312; however, the use of glass fibers results in a more compliant composite material when exposed to a force.”); and the second component is constructed of a second fiber-reinforced composite (paragraph 65 “. In such embodiments, the glass/carbon fibers can be embedded in a polymeric matrix material such as, for example, epoxy resin. Thus, the second layer 314 can be similar to the first layer 312; however, the use of glass fibers results in a more compliant composite material when exposed to a force.”).  
With respect to claim 3, Groves discloses the above mentioned limitations but does not disclose “the first fiber-reinforced composite of the first component is overwound with the second fiber-reinforced composite of the second component to form the composite rotor.”
Bakholdin does disclose the first fiber-reinforced composite of the first component is overwound with the second fiber-reinforced composite of the second component to form the 
It would have been obvious, to one of ordinary skill in the art, at the time of filing, to modify the rotor disclosed in Groves with the overwound layers disclosed in Bakholdin in order to increase the strength of the assembly thereby making it more resilient in operation.
With respect to claim 4, Groves discloses the first and second fiber-reinforced composites are each constructed from at least one of a glass fiber, an aramid fiber, a carbon fiber, a quartz fiber, a boron fiber, a ceramic fiber, a natural fiber, or combinations thereof (paragraph 41”any composite filament material, such as carbon fiber, Kevlar, glass fiber, high strength polyethylene fibers (e.g., Dyneema® & Spectra®), basalt fibers, and/or nanometer carbon fibers to increase the energy and/or power density of the flywheel per unit mass (e.g., by using materials with high tensile strength per unit mass).”
With respect to claim 5, Groves discloses a resin matrix of each of the first and second fiber-reinforced composites is constructed from at least one of a polyester resin, a vinylester resin, an epoxy resin, a phenolic, a cyanate ester, a silicone, a polyurethane, a bismaleimide, a polyimide, or combinations thereof (paragraph 58 “the composite layer 212 includes a polymeric matrix material such as, for example, epoxy resin or the like with carbon fibers embedded therein.”).
With respect to claim 6, Groves discloses the first fiber-reinforced composite includes a glass reinforcing fiber (paragraph 33 “As described in further detail herein, composite materials (e.g., materials formed from two or more constituent materials having different physical or chemical properties) such as carbon fiber composites generally increase the stiffness of a substrate material (e.g., plastic resin or glass) in a direction parallel to the direction of the carbon fibers.”).  

With respect to claim 9 Groves discloses a resin matrix of the first fiber-reinforced composite is different than a resin matrix of the second fiber-reinforced composite (paragraph 65 “In such embodiments, the glass/carbon fibers can be embedded in a polymeric matrix material such as, for example, epoxy resin. Thus, the second layer 314 can be similar to the first layer 312; however, the use of glass fibers results in a more compliant composite material when exposed to a force”).  
With respect to claim 10, Groves discloses the above mentioned limitations but does not disclose “the second component further comprises an internal recess, and the first component is disposed in the internal recess.“
Bakholdin does disclose the second component (part 11) further comprises an internal recess (marked on figure below), and the first component is disposed in the internal recess (part 12 is disposed in part 11).  

    PNG
    media_image3.png
    223
    390
    media_image3.png
    Greyscale

Bakholdin Figure 3A


With respect to claim 11 Groves discloses, wherein the inner surface on which the at least one magnet is disposed is an inner surface of the second component (part 322 is on the inner surface of the second layer 316).
However Groves does not disclose “the inner surface being longitudinally spaced apart from the internal recess of the second component in which the first component is disposed.”
Bakholdin does disclose the inner surface being longitudinally spaced apart from the internal recess of the second component in which the first component is disposed (see above figure, recess which part 12 is in does not have a magnet on the interior).  
It would have been obvious, to one of ordinary skill in the art, at the time of filing, to modify the rotor disclosed in Groves with the layered and recessed rotor disclosed in Bakholdin in order to increase the strength of the assembly thereby making it more resilient in operation.
With respect to claim 12, Groves discloses an inner bearing surface of the first component is operatively engaged with a rotor hub (paragraph 93 “. Thus, the hub 660 and bearing 662 support the rotor 610 (via at least the bearing portion 618)”).  
With respect to claim 13, Groves discloses the rotor body and at least one magnet form a composite rotor of a flywheel energy storage system (paragraph 34 “Electromagnetic machines as described herein can be any suitable type or machine used, for example, as an energy storage device, a motor, a generator, and/or the like. By way of example, although some of the embodiments are described herein with reference to use within an electromagnetic machine such as a flywheel or the like, it should be understood that the embodiments described herein can also be used within other machines or mechanisms”).  

With respect to claim 15, Groves discloses the third component is constructed of at least one of the first fiber-reinforced composite or a third fiber-reinforced composite (paragraph 75 “third layer 416 (e.g., the compliant glass layer)”).
5.  Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Groves in view of Bakholdin in further view of Ha (US 20130205943 A1).
With respect to claim 8, Groves in view of Bakholdin disclose the above mentioned limitations but do not disclose “a same resin matrix is used in both of the first and second fiber-reinforced composites.”
Ha does disclose a same resin matrix is used in both of the first and second fiber-reinforced composites (paragraph 0112 “If necessary, the first outer-diameter portion 312 of the first hub 310 and the second inner-diameter portion 321 of the hub 320 are made from the same composite material, so that the extension percentages thereof can be further easily adjusted.”).
It would have been obvious, to one of ordinary skill in the art, at the time of filing, to modify the rotor disclosed in Groves in view of Bakholdin with the singular composite flywheel in Ha in order to reduce the steps in manufacturing. 



Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RILEY OWEN STOUT whose telephone number is (571)272-5819.  The examiner can normally be reached on Monday-Friday 7:30-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.O.S./Examiner, Art Unit 2832                                                                                                                                                                                                        
/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832